Case 16-01489-TLM         Doc 30     Filed 01/26/17 Entered 01/26/17 14:06:30                Desc Main
                                     Document     Page 1 of 3


Noah G. Hillen, ISB No. 7690
CHAPTER 7 BANKRUPTCY TRUSTEE
P.O. Box 6538
Boise, ID 83707
Telephone (208) 297-5774
Facsimile
ngh@hillenlaw.com

                           UNITED STATES BANKRUPTCY COURT

                                       DISTRICT OF IDAHO

In Re:
                                                        Case No. 16-01489-TLM
MIKKELSEN, ERIC ALAN and                                Chapter 7
MIKKELSEN, AMANDA LYNN
                                                        TRUSTEE’S SECOND OBJECTION TO
                        Debtors.                        EXEMPTION


NOTICE OF OBJECTION TO EXEMPTION AND OPPORTUNITY TO OBJECT AND
FOR A HEARING

No Objection. The Court may consider this request for an order without further notice or hearing
unless a party in interest files an objection within 14 days of the date of service of this notice.

If an objection is not filed within the time permitted, the Court may consider that there is no
opposition to the granting of the requested relief and may grant the relief without further notice or
hearing.

Objection. Any objection shall set out the legal and/or factual basis for the objection. A copy of the
objection shall be served on the movant.

Hearing on Objection. The objecting party shall also contact the court’s calendar clerk to schedule
a hearing on the objection and file a separate notice of hearing.

TO THE ABOVE NAMED COURT, THE DEBTORS AND DEBTORS’ ATTORNEY:

                                               NOTICE

       YOU ARE HEREBY NOTIFIED that the Trustee of the above estate objects to the
following exemption(s) claimed by the debtor(s) in this proceeding:

                      Asset                 Specific Law    Value of Exemption
             Checing [sic]: Idaho First Idaho Code § 11-207 75%



TRUSTEE’S FIRST AMENDED OBJECTION TO EXEMPTION - 1
Case 16-01489-TLM        Doc 30    Filed 01/26/17 Entered 01/26/17 14:06:30             Desc Main
                                   Document     Page 2 of 3


        YOU ARE FURTHER NOTIFIED that the Trustee will ask the Court to grant an Order
sustaining the objection(s) without further hearing unless a written reply to the Trustee’s
objection is filed in duplicate within fourteen (14) days from the date this objection is mailed.
File the original (1) with the U.S. Bankruptcy Court, 550 W. Fort St., MSC 042, Boise, ID
83724; and (2) a copy with the Trustee. A written response to the Trustee’s objection must be
set for hearing and notice thereof mailed to parties in interest.

                                          OBJECTION

       Trustee objects to the Debtors’ claim of exemption in the above-listed property, as the
property may is covered, in whole or in part, by the exemption statutes listed. More specifically,
the funds in Debtors checking account are not traceable to “disposable earnings.” The funds in
the bank account are primarily derivative from the sale proceeds of real property located in
Logan, Utah, which Debtor’s sold prior to the bankruptcy filing. On September 30, 2016,
approximately six weeks prior to the bankruptcy filing, the Debtors deposited $43,852.71 into
the bank account at issue. Accordingly, the exemption should be disallowed.

Date: January 26, 2017                               /s/ Noah G. Hillen
                                                     Chapter 7 Bankruptcy Trustee




TRUSTEE’S FIRST AMENDED OBJECTION TO EXEMPTION - 2
Case 16-01489-TLM          Doc 30   Filed 01/26/17 Entered 01/26/17 14:06:30             Desc Main
                                    Document     Page 3 of 3



                                 CERTIFICATE OF SERVICE
               I hereby certify that on this date as indicated below, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system, which sent a Notice of
Electronic Filing to the individuals so noted below. I further certify that, on the same date, I
have mailed by United States Postal Service the foregoing document to the following non-
EM/ECF Registered Participant(s) either listed below or on an attached list.

*Electronic Notification

Jonathon Mark Avery
boise@averylaw.net, ch@averylaw.net; twinfalls@averylaw.net; ryan@averylaw.net;
averybklaw@gmail.com;pocatello@averylaw.net;averylaw@stratusbk.com

US Trustee
ustp.region18.bs.ecf@usdoj.gov

Served by U.S. MAIL

ERIC & AMANDA MIKKELSEN
41 MANGUM CIR #1
DONNELLY, ID 83615
                                                      /s/ Noah G. Hillen
                                                      Date: January 26, 2017




TRUSTEE’S FIRST AMENDED OBJECTION TO EXEMPTION - 3
